

ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AGREEMENT (the “Agreement”), is dated as of April __, 2009 by
and among GLOBAL TELESAT CORP., a Virginia Corporation with offices at 51 Lyon
Ridge Road, Katonah, New York 10536 (“Assignor”), and INTERNATIONAL LEGAL
CONSULTANTS, a Dubai corporation with offices at P.O. Box 40992, Pearl Building
10-02, Deira, Dubai, UAE (“Assignee”) and SANSWIRE-TAO CORP., a Florida
corporation with offices at 101 NE 3rd Avenue, Suite 1500, Fort Lauderdale,
Florida 33301 (“Sanswire-TAO”).


WITNESSETH :


         WHEREAS, as of April __, 2009, Assignor and Sanswire-TAO entered into a
certain Credit Facility Agreement (the “Loan Agreement”) pursuant to which
Assignor agreed to provide Sanswire-TAO with funding to enable it to complete
the development of a 34 meter mid-altitude remotely operated airship designated
as model STS-111 and, in consideration thereof, Sanswire-TAO agreed to
compensate Assignor therefor, all on and subject to the terms and provisions of
the Loan Agreement; and


          WHEREAS, Assignee desires to receive from Assignor an assignment of
the Loan Agreement, and of all rights and entitlements of Assignor thereunder
and, in consideration therefor, to assume all of Assignor’s obligations
thereunder, all on and subject to the terms and conditions hereinafter set
forth;


          NOW, THEREFORE, in consideration of the mutual covenants,
representations, warranties and agreements herein contained, the parties hereto
agree as follows:


           FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of
which are hereby acknowledged, Assignor hereby assigns, transfers and sets over
to Assignee, all right, title and interest of Assignor in and to the Loan
Agreement.


Assignor warrants and represents that the Loan Agreement is in full force and
effect and is fully assignable.  By virtue of its execution of this Agreement,
Sanswire-TAO hereby consents to such assignment of the Loan Agreement by
Assignor and its assumption by Assignee.


Assignor and Sanswire-TAO warrant that the Loan Agreement has not been modified
or amended subsequent to the date thereof and is in full force and effect as of
the date hereof.


Assignor and Sanswire-TAO further warrant that they have full right and
authority to assign the Loan Agreement and that the assignment thereof hereunder
is free of all liens, claims and encumbrances.


Assignee hereby assumes and agrees to perform all of the obligations of Assignor
under the Loan Agreement and agrees to indemnify and hold Assignor harmless from
any claim or demand resulting from non-performance by Assignee
thereunder.  Sanswire hereby agrees that, by virtue of the assignment of the
Loan Agreement hereunder, Assignor is hereby fully and unconditionally released
from all obligations under the Loan Agreement.

 

--------------------------------------------------------------------------------

 


Each of the parties hereto hereby represents and warrants to the others that
this Agreement has been duly authorized by each of the parties hereto by all
required action of each of such parties, is legally binding and enforceable on
each of the parties hereto and that each of the signatories to this Agreement
have been duly authorized to execute and deliver this Agreement.


This Agreement (i) constitutes the sole and entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, among the parties hereto with
respect to the subject matter hereof, (ii) may not be modified or waived except
pursuant to a written instrument signed by the party to be bound thereby, (iii)
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, (iv) shall be governed by and
construed in accordance with the internal laws of the State of New York, (v)
shall not be assignable by any of the parties hereto without the written consent
of the non-assigning parties, (vi) shall, if any term or provision hereof shall
be determined to be unenforceable, remain valid and in full force and effect
with respect to all other provisions of this Agreement not affected by such
unenforceable provision or provisions, (vii) may be executed in one or more
counterparts, each of which, when executed and delivered, shall be deemed an
original, but all of which when taken together, shall constitute one and the
same instrument, and (viii) may be completed by facsimile transmission, which
transmission will be deemed to be an original and considered fully legal and
binding on all of the signatories hereto.


IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the __ day of April, 2009.


Assignor:
 
GLOBAL TELESAT CORP.
 
By:
    
 
David R. Phipps, President and
 
Chief Executive Officer
 
Assignee:
 
INTERNATIONAL LEGAL CONSULTANTS
 
By:
   
 
Richard C. Ritter


 
2

--------------------------------------------------------------------------------

 


SANSWIRE-TAO CORP.
 
By:
  
 
Jonathan D. Leinwand
 
Chief Executive Officer


 
3

--------------------------------------------------------------------------------

 